WOOD, SMITH, HENNING & BERMAN LLP
Attorneys at Law
2881 BUSINESS PARK COURT, SUITE 200
LAS VEGAS, NEVADA 89128-9020
TELEPHONE 702 251 4100 @ Fax 702 251 5405

oO CO SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01332-KJD-DJA Document 1 Filed 08/01/19 Page 1 of 20

Joel D. Odou

Nevada Bar No. 7468

Kyle J. Hoyt

Nevada Bar No. 14886

Wood, Smith, Henning & Berman LLP
2881 Business Park Court, Suite 200
Las Vegas, Nevada 89128-9020
Telephone: 702 251 4100

Facsimile: 702 251 5405

Attorneys for DINO DENNISON and KNIGHT
TRANSPORTATION, INC.

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
ALEXIS LEE, Case No.
Plaintiff, NOTICE OF REMOVAL
v. Trial Date: None Set

DINO DENNISON, individually; KNIGHT
TRANSPORTATION, INC., a foreign
corporation; DOES I-X, and ROE
CORPORATIONS INC.,

Defendants.

 

 

TO: THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEVADA

Defendant Dino Dennison and Defendant Knight Transportation Group, LLC (collectively
"Defendants"), hereby notice the removal of this action to the United States District Court and, in
support thereof, state as follows:

Statement of the Case

1, Plaintiff filed her Complaint in this litigation on or about June 28, 2019 in the Eighth
Judicial District Court, Clark County, Nevada, Case Number A-19-797664-C. A copy of the
Complaint is attached hereto as Exhibit A. Together with her Complaint, Plaintiff demanded a jury
for trial. A copy of the Demand for Jury Trial is attached as Exhibit B.

2. On or about July 11, 2019, Defendant Knight Transportation Group, LLC was served

with a copy of a Summons and Complaint. A copy of the summons is attached as Exhibit C.

LEGAL: 10092-0065/12346745.1 Case No.
NOTICE OF REMOVAL

 

 
Attomeys at Law
2881 BUSINESS PARK COURT, SUITE 200
LAS VEGAS, NEVADA 89128-9020
TELEPHONE 702 251 4100 ¢ Fax 702 251 5405

WOOD, SMITH, HENNING & BERMAN LLP

Rh WwW WN

uo Oo SN DBD MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01332-KJD-DJA Document 1 Filed 08/01/19 Page 2 of 20

3. Plaintiff's Complaint alleges personal injuries stemming from an accident occurring on
or about September 19, 2017, and in the pleading seeks relief in excess of $15,000.00. See Ex. A.
Therein, she raises claims of negligence, negligence per se, liability under a theory of respondeat
superior, and negligent entrustment of a vehicle. /d.

Basis for Diversity Jurisdiction Under 28 U.S.C. § 1332(a)

4, As detailed further below, this Court has jurisdiction in this matter under 28 U.S.C. §
1332(a) as there is complete diversity of citizenship between Plaintiff and Defendants, and more than
$75,000, exclusive of interests and costs, is in dispute.

5. Based upon prior correspondence with Plaintiff's counsel, her medical treatment which
she attributes as a necessary result of the accident exceeds $32,000, and that her treatment is alleged as
unresolved and continuing. /d.

6. Based upon the pleadings, Plaintiff seeks compensation for general damages, in excess
of $15,000.00, as well as for property damage in an unknown amount. Id.

7. As the Plaintiff seeks medical damages, general damages, and property damages, the
amount in controversy exceeds $75,000.00.

8. Plaintiff alleges, and Defendants do not presently dispute, that she is a resident of Clark
County, Nevada. Id.

9. Defendant Dino Dennison is a resident of Apache County, Arizona. Id.

10. Defendant Knight Transportation, Inc. is a corporation organized in Arizona, with its
principal place of business in Maricopa County, Arizona. /d.

11. Asno Defendant shares citizenship with Plaintiff in Nevada, there is complete diversity
among the parties.

Compliance with Procedural for Removal

12. Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of all process, pleadings,
orders, and documents from the Eighth Judicial District Court, Clark County, Nevada case which have
been served upon Defendants are being filed with this Notice of Removal.

13. Removal is timely as this Notice of Removal is being filed within 30 days from the

date which Defendant Knight Transportation, Inc. was served. See Ex. B.

LEGAL: 10092-0065/12346745.1 -2- Case No.
NOTICE OF REMOVAL

 

 
WOOD, SMITH, HENNING & BERMAN LLP
Attomeys at Law
2881 BUSINESS PARK COURT, SUITE 200

LAS VEGAS, NEVADA 89128-9020
TELEPHONE 702 251 4100 ¢@ Fax 702 251 5405

a

sa DH WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01332-KJD-DJA Document 1 Filed 08/01/19 Page 3 of 20

14. _—_ Following the filing of this Notice of Removal, a copy of this Notice of Removal will
be filed in the Eighth Judicial District Court, Clark County, Nevada case. The Notice to be filed in that
case is attached hereto as Exhibit D.

15. Pursuant to 28 U.S.C. § 1441(a) and 1446(a), venue is proper is this Court because it is
the District Court which embraces the Eighth Judicial District Court, Clark County, Nevada where the
Plaintiff's Complaint was originally filed.

Conclusion

Based upon the foregoing, this matter is properly removed to the United States District Court
for the District of Nevada under its diversity jurisdiction. By filing this Notice of Removal,
Defendants do not waive any objections they may have as to service, service of process, jurisdiction,
venue, or any other defenses or objections they may have to this action.

DATED: August L, 2019 WOOD, SMITH, HENNING & BERMAN LLP

wx LY ohn

JOEL D. ODOU

KYLE J. HOYT
Attomeys for DINO DENNISON and KNIGHT
TRANSPORTATION, INC.

 

LEGAL: 10092-0065/12346745.1 -3- Case No.
NOTICE OF REMOVAL

 

 
WOOD, SMITH, HENNING & BERMAN LLP

Attorneys at Law
2881 BUSINESS PARK COURT, SUITE 200
LAS VEGAS, NEVADA 89128-9020
TELEPHONE 702 2514100 @ Fax 702 251 5405

Oo Oo TI NN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01332-KJD-DJA Document 1 Filed 08/01/19 Page 4 of 20

CERTIFICATE OF SERVICE
I hereby certify that on this \® day of August, 2019, a true and correct copy of the NOTICE
OF REMOVAL was served via the United States District Court CM/ECF system on all parties or

By Vt

Stephanie Hutchinson, an Employee of
WOOD, SMITH, HENNING & BERMAN LLP

persons requiring notice.

LEGAL: 10092-0065/12346745.1 -4. | Case No.
NOTICE OF REMOVAL

 

 
Case 2:19-cv-01332-KJD-DJA Document 1 Filed 08/01/19 Page 5 of 20

 

 

EXHIBIT A

 

 
Oo 6 JN NH A FP WH WN =

N NY PO HO HN BO BP RD RD mm mee
co NUNC OWN el OC NO OSS DN OW LD CO

Case 2:19-cv-01332-KJD-DJA Document 1 Filed 08/01/19 Page 6 of 20

Electronically Filed
6/28/2019 4:03 PM
Steven D. Grierson

CLER( OF THE cour
COMP Minh

Paul D. Powell, Esq.

Nevada Bar No. 7488
Michael A. Kristof, Esq.
Nevada Bar No. 7780 CASE NO: A-19-797664-C
ason F. Lather, Esq.
Nevada Bar No. 12607 Department 8
The Powell Law Firm
6785 W. Russell Road, Suite 210
Las Vegas, Nevada 89118
paul@tplf.com
Phone: (702) 728-5500
Facsimile: (702) 728-5501
Attorneys for Plaintiff
DISTRICT COURT
CLARK COUNTY, NEVADA
ALEXIS LEE, )
) CASE NO.
Plaintiffs, ) DEPT. NO.
vs. )
)

DINO DENNISON, individually; KNIGHT ) COMPLAINT

TRANSPORTATION, INC., a foreign corporation; )
DOES I-X, and ROE CORPORATIONS INC. )

)
Defendants. )
_)

 

Plaintiff ALEXIS LEE by and through her attorney of record, PAUL D. POWELL, ESQ., of
THE POWELL LAW FIRM, complains against Defendants DINO DENNISON and KNIGHT
TRANSPORTATION, INC. as follows:
GENERAL ALLEGATIONS
1. Plaintiff ALEXIS LEE (hereinafter “Plaintiff’) is, and at all times mentioned herein,
was, a resident of the County of Clark, State of Nevada.
2. Defendant DINO DENNISON is, and at all times mentioned herein, was, a resident

of County of Apache, State of Arizona.

=|.

Case Number: A-19-797664-C

 

 
oOo oOo 4 DH UW Sf, Ww W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-01332-KJD-DJA Document1 Filed 08/01/19 Page 7 of 20

 

 

10.

Defendant KNIGHT TRANSPORTATION, INC. is, and at all times mentioned
herein, was, a foreign corporation, licensed to do business in the County of Clark,
State of Nevada.

The true names and capacities of the Defendants designated herein as Doe or Roe
Corporations are presently unknown to Plaintiff at this time, who therefore sues said
Defendants by such fictitious names, When the true names and capacities of these
Defendants are ascertained, Plaintiff will amend this Complaint accordingly.

At all times pertinent, Defendants were agents, servants, employees or joint
venturers of every other Defendant herein, and at all times mentioned herein were
acting within the scope and course of said agency, employment, or joint venture,
with knowledge and permission and consent of all other named Defendants.

Piaintiff ALEXIS LEE was a passenger in a vehicle driven by non-party Jacqueline
Carter.

Defendant DINO DENNISON is, and at all times mentioned herein, was, the
operator of a 2014 International Truck Tractor, Idaho plate no. 2102316 (hereinafter
“Vehicle”).

Upon information and belief, Defendant KNIGHT TRANSPORTATION, INC. was,
at all times mentioned herein, the owner of the Vehicle.

At all times mentioned herein, Defendant DINO DENNISON was driving Defendant
KNIGHT TRANSPORTATION, INC.’s vehicle with permission from Defendant
KNIGHT TRANSPORTATION, INC.

On September 19, 2017 in Clark County, Nevada, Defendant DINO DENNISON

was the driver of a vehicle owned by Defendant KNIGHT TRANSPORTATION,
Oo 68 JT DN A FF WY WHY

wm BO BW HN NY N YN NO RO wm melee
co nt; A Oh BP wD HY | BD Oo Oo YH KH AH FF YW NH - ©

Case 2:19-cv-01332-KJD-DJA Document 1 Filed 08/01/19 Page 8 of 20

 

 

Il.

12,

13.

14.

15.

INC. - while in the course and scope of his employment with KNIGHT
TRANSPORTATION, INC. ~ and negligently caused a crash with Plaintiff. Plaintiff
reserves the right to name additional KNIGHT TRANSPORTATION, INC.
employees as the driver of the vehicle at the time of the crash.
As a direct and proximate result of Defendant DINO DENNISON’s negligence,
Plaintiff sustained injuries to Plaintiff's shoulders, back, bodily limbs, organs and
systems, all or some of which conditions may be permanent and disabling, and all to
Plaintiff's damages in a sum in excess of $15,000.00.
As a direct and proximate result of Defendant DINO DENNISON’s negligence,
Plaintiff received medical and other treatment for the aforementioned injuries, and
that said services, care and treatment are continuing and shall continue in the future,
all to the damages of Plaintiff.
As a direct and proximate result of Defendant DINO DENNISON’s negligence,
Plaintiff has been required to, and has limited occupational and recreational
activities, which have caused and shall continue to cause Plaintiff loss of earning
capacity, lost wages, physical impairment, mental anguish, and loss of enjoyment of
life, in a presently unascertainable amount.
As a direct and proximate result of the aforementioned negligence of all Defendants,
Plaintiff has been required to engage the services of an attorney, incurring attorney’s
fees and costs to bring this action.

FIRST CAUSE OF ACTION
Plaintiff incorporates paragraphs 1 through 14 of the Complaint as though said

paragraphs were fully set forth herein.
Oo oOo YI DH WH fF

10
tl
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-01332-KJD-DJA Document 1 Filed 08/01/19 Page 9 of 20

 

 

16.

17.

18,

19,

20.

21.

22.

23.

24,

Defendant Dennison owed Plaintiff a duty of care to operate the Vehicle in a
reasonable and safe manner. Defendant Dennison breached that duty of care by
striking Plaintiff's vehicle.

The acts of Defendant as described herein violated the traffic laws of the State of
Nevada and Clark County.

Plaintiff is in the class of individuals who are meant to be protected pursuant to the
statute(s) violated by Defendant.

Defendant’s actions and statutory violation constitute negligence per se.

Defendant DINO DENNISON was an employee of Defendant KNIGHT
TRANSPORTATION, INC. at the time of the acts complained of herein.

Defendant DINO DENNISON was in the course and scope of his employment with
Defendant KNIGHT TRANSPORTATION, INC. at the time of the acts complained
of herein.

Because Defendant DINO DENNISON was in the course and scope of his
employment with Defendant KNIGHT TRANSPORTATION, INC, at the time of
the crash, Defendant KNIGHT TRANSPORTATION, INC. is liable for Defendant
DINO DENNISON’s actions based on the doctrine of respondeat superior.

As a direct and proximate result of the negligence of Defendant Dennison, Plaintiff
has been damaged in an amount in excess of $15,000.00.

SECOND CAUSE OF ACTION

 

Plaintiff incorporates paragraphs 1 through 23 of the Complaint as though said

paragraphs were fully set forth herein.
oclUCUCOUCUCOUCUMN CCN OW Dt

NDS NN HN WN NO HN BR BR Rm wm et
oe oN NWN A RO BH UNO Rl lUlUOUlUlUlUCCOCOUCUCOOUCUMNMCLUNClUCUULDRelllCUlhGN

Case 2:19-cv-01332-KJD-DJA Document1 Filed 08/01/19 Page 10 of 20

1.

2.

Ht

Hl

 

 

25,

26.

27.

28.

29,

Defendant KNIGHT TRANSPORTATION, INC, was the owner, or had custody and
control of the Vehicle. Defendant KNIGHT TRANSPORTATION, INC. did entrust
the Vehicle to the control of Defendant DINO DENNISON.

Defendant DINO DENNISON was incompetent, inexperienced, or reckless in the
operation of the Vehicle.

Defendant KNIGHT TRANSPORTATION, INC, actually knew, or by the exercise
of reasonable care, should have known, that Defendant DINO DENNISON was
incompetent, inexperienced, or reckless in the operation of motor vehicles.

Plaintiff was injured as a proximate consequence of the negligence and
incompetence of Defendant DINO DENNISON.

As a direct and proximate cause of the negligent entrustment of the Vehicle by
KNIGHT TRANSPORTATION, INC. to Defendant DINO DENNISON, Plaintiff

has been damaged in an amount in excess of $15,000.00.

WHEREFORE, Plaintiff expressly reserves the right to amend this Complaint prior to or at
the time of trial of this action, to insert those items of damage not yet fully ascertainable, and pray
judgment against all Defendants, and each of them, as follows:

For general damages sustained by Plaintiff in an amount in excess of $15,000.00;
For special damages sustained by Plaintiff in an amount in excess of $15,000.00;
For property damages sustained by Plaintiff;

For reasonable attorney’s fees and costs;

Ramee bc
Case 2:19-cv-01332-KJD-DJA Document1 Filed 08/01/19 Page 11 of 20

 

1 5. For interest at the statutory rate; and
2 6. For such other further relief as the Court deems just and proper.
3
4 DATED this 28" day of June, 2019.
5 THE POWELL LAW FIRM
6 /s/ Jason F. Lather
7 Paul D. Powell, Esq.
8 Nevada Bar No. 7488
Michael A. Kristof, Esq.
9 Nevada Bar No. 7780
Jason F, Lather, Esq.
10 Nevada Bar No. 12607
11 6785 W. Russell Road, Suite 210
Las Vegas, NV 89118
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
23
-6-

 

 
Case 2:19-cv-01332-KJD-DJA Document1 Filed 08/01/19 Page 12 of 20

 

 

EXHIBIT B

 

 
NO

oOo oa HN DH nD Fe WD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-01332-KJD-DJA Document1 Filed 08/01/19 Page 13 of 20

DMJT

Paul D. Powell, Esq.
Nevada Bar No. 7488
Michael A. Kristof, Esq.
Nevada Bar No. 7780
Jason F. Lather, Esq.

Electronically Filed
6/28/2019 4:03 PM
Steven D. Grierson

A OF THE Ee

CASE NO: A-19-797664-C

Nevada Bar No. 12607 Department 8
The Powell Law Firm
6785 W. Russell Road, Suite 210
Las Vegas, Nevada 89118
paul@tplf.com
Phone: (702) 728-5500
Facsimile: (702) 728-5501
Attorneys for Plaintiff
DISTRICT COURT
CLARK COUNTY, NEVADA
ALEXIS LEE, )
) CASE NO.
Plaintiffs, ) DEPT. NO.
vs. )
)
DINO DENNISON, individually; KNIGHT ) DEMAND FOR JURY TRIAL

TRANSPORTATION, INC., a foreign corporation; )

DOES J-X, and ROE CORPORATIONS INC.

Defendants.

)
)
)
)

 

 

 

COMES NOW Plaintiff

ALEXIS LEE by and through her attorney of record, PAUL D.

POWELL, ESQ., of THE POWELL LAW FIRM, and hereby demands a jury trial of all of the

issues in the above matter.

DATED this 28" day of J

une, 2019.

THE POWELL LAW FIRM

/s/ Jason F. Lather

 

Jason F. Lather, Esq.
Nevada Bar No. 12607

-l-

Case Number: A-19-797664-C
Case 2:19-cv-01332-KJD-DJA Document1 Filed 08/01/19 Page 14 of 20

 

 

XHIBIT C

 

 
bh WwW WN

CoC Oo ~~ A

10
YW
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-01332-KJD-DJA Document1 Filed 08/01/19 Page 15 of 20

Electronically issued 7>f I |
6/28/2019 4:04 PM yf" 8 | p- be
Sex fed ad
SUMM “I Els
Paul D. Powell, Esq.
Nevada Bar No. 7488
Michael A. Kristof, Esq.
Nevada Rar No. 7780 CASE NO: A-19-797664-C
ason F. Lather, Esq.
Nevada Bar No. 12607 Department 8

The Powell Law Firm

6785 W. Russell Road, Suite 210
Las Vegas, Nevada 89118
paul@tplt-com
hone: (702) 728-5500
Facsimile: (702) 728-5501
Attorneys for Plaintiff
DISTRICT COURT
CLARK COUNTY, NEVADA
ALEXIS LEE, )
) CASE NO.
Plaintiffs, ) DEPT. NO.
vs. )
)
DINO DENNISON, individually; KNIGHT ) SUMMONS
TRANSPORTATION, INC., a foreign corporation; )
DOES I-X, and ROE CORPORATIONS INC. }
)
Defendants. )
)

 

NOTICE! YOU HAVE BEEN SUED, THE COURT MAY DECIDE AGAINST YOU WITHOUT
YOUR BEING HEARD UNLESS YOU RESPOND WITHIN 20 DAYS, READ THE INFORMATION
BELOW.

KNIGHT TRANSPORTATION, INC,

TO THE DEFENDANT(S): A civil Complaint has been filed by the Plaintiff(s) against you for the

relief set forth in the Complaint.
1. If you intend to defend this lawsuit, within 20 days after this Summons is served on you, exclusive of the day
of service, you must do the following:
a. File with the Clerk of this Court, whose address is shown below, a forma! written response to the
Complaint in accordance with the rules of the Court, with the appropriate filing fee.
b, Serve a copy of your response upon the attomey whose name and address is shown below.
2. Unless you respond, your default will be entered upon application of the Plaintifi(s) and this Court may enter a

judgment against you for the relief demanded in the Complaint, which could result in the taking of money or property or
other relief requested in the Complaint
3. If you intend to seek the advise of an attorney in this matter, you should do so promptly so that your response

may be filed on time.

-l-

Case Number. A-19-797664-C

 

 
Case 2:19-cv-01332-KJD-DJA Document1 Filed 08/01/19 Page 16 of 20

 

 

   

 

 

 

 

    

 

 

 

 

i
2 [a _meect met acon
3 || responsive pleading to the complaint. .
. ns as ress ves © 6/08/2019
ey OY } - Stik
” Want tb, Powell, Had, DEPUTY CLERK | aurie Willian =
# | Nevada Bar No.7 ct is Aven, 3" Fioor, Suite 3125
9 Mian Ne 7780 Las Vegas, Nevada 89155
10 |{6785 West Russell Road, Suite 210 |
Las Vegas, Nevada 89118
11 |] Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
3
24
25
26
27
28

-2-

Pape,
Case 2:19-cv-01332-KJD-DJA Document1 Filed 08/01/19 Page 17 of 20

 

 

XHIBIT D

 

 
WOOD, SMITH, HENNING & BERMAN LLP
Attomeys at Law
2881 BUSINESS PARK COURT, SUITE 200
LAS VEGAS, NEVADA 89128-9020
TELEPHONE 702 251 4100 ¢@ Fax 702 251 5405

nA & Ww NN

“sa N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01332-KJD-DJA Document1 Filed 08/01/19 Page 18 of 20

REMV

Joel D. Odou

Nevada Bar No. 7468
jodou@wshblaw.com

Kyle J. Hoyt

Nevada Bar No. 14886
khoyt@wshblaw.com

Wood, Smith, Henning & Berman LLP
2881 Business Park Court, Suite 200
Las Vegas, Nevada 89128-9020
Telephone: 702 251 4100
Facsimile: 702 251 5405

Attorneys for Knight Transportation, Inc. and
Dino Dennison

DISTRICT COURT

CLARK COUNTY, NEVADA

ALEXIS LEE,
Plaintiff,
V.
DINO DENNISON, individually; KNIGHT
TRANSPORTATION, Inc., a foreign
corporation; DOES I-X, and ROE
CORPORATIONS INC.,

Defendants.

 

 

Case No. A-19-797664-C
Dept. No.: 8

NOTICE OF FILING OF NOTICE OF
REMOVAL TO FEDERAL COURT

TO: THE CLERK OF THE EIGHTH JUDICIAL DISTRICT COURT

TO:

PAUL D. POWELL, ESQ., MICHAEL A. KRISTOF, ESQ., AND JASON F. LATHER,

ESQ., THE POWELL LAW FIRM, ATTORNEYS FOR PLAINTIFF

PLEASE TAKE NOTICE that Defendant Dino Dennison and Defendant Knight

Transportation, Inc. (collectively "Defendants"), pursuant to 28 U.S.C. §§ 1332 and 1441, have

removed this action to the United States District Court, District of Nevada.

//1
///
//1
//1

LEGAL:10092-0065/12301 156.1

 
WOOD, SMITH, HENNING & BERMAN LLP

Attomeys at Law
2881 BUSINESS PARK COURT, SUITE 200
LAS VEGAS, NEVADA 89128-9020
TELEPHONE 702 2514100 ¢ Fax 702 251 5405

So SF NSN BN A BP WD NB

NO wo NO NY VY KN KR NO RO we ee eee
ao nN HD wn FP WH NO F|-§ FD Oo CO NNT HDB vA FP WH NYO KH CO

 

 

Case 2:19-cv-01332-KJD-DJA Document1 Filed 08/01/19 Page 19 of 20

A copy of the Notice of Removal filed with the United States District Court, District of

Nevada, is attached as Exhibit A.

August _, 2019

WOOD, SMITH, HENNING & BERMAN LLP
Attorneys at Law

By

LEGAL: 10092-0065/12301156.1

 

JOEL D. ODOU

Nevada Bar No. 7468

KYLE J. HOYT

Nevada Bar No. 14886

2881 Business Park Court, Suite 200
Las Vegas, Nevada 89128-9020

Tel. 702 251 4100

Attorneys for Knight Transportation, Inc. and
Dino Dennison

 
WOOD, SMITH, HENNING & BERMAN LLP
Attomeys at Law
2881 BUSINESS PARK COURT, SUITE 200
LAS VEGAS, NEVADA 89128-9020
TELEPHONE 702 251 4100 @ FAx 702 251 5405

&

o Oo NSN DN AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-01332-KJD-DJA Document1 Filed 08/01/19 Page 20 of 20

CERTIFICATE OF SERVICE

Pursuant to NRCP 5(b), I certify that I am an employee of Wood Smith Henning & Berman,

LLP and that on this _ day of August, 2019, I did cause a true and correct copy of the foregoing

NOTICE OF FILING OF NOTICE OF REMOVAL TO FEDERAL COURT to be served upon

each of the parties listed below via electronic service through the Court’s Odyssey File and Service

System.

Paul D. Powell, Esq.

Michael A. Kristof, Esq.

Jason F. Lather, Esq.

THE POWELL LAW FIRM
6785 W. Russell Road, Suite 210
Las Vegas, NV 89119

Tel.: 702-728-5500

Fax: 702-728-5501
paul@tplf.com

Attorneys for Plaintiff

LEGAL: 10092-0065/12301156.1

 

Stephanie Hutchinson, an Employee of
WOOD, SMITH, HENNING & BERMAN LLP

 
